
	

114 HRES 628 IH: Expressing the sense of the House of Representatives that the African-Americans who duly won election to the House during the post-Civil War Reconstruction Era but were wrongly denied the right to take their seats should be recognized as former Members of the House.
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 628
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2016
			Mr. Richmond submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the African-Americans who duly won
			 election to the House during the post-Civil War Reconstruction Era but
			 were wrongly denied the right to take their seats should be recognized as
			 former Members of the House.
	
	
 Whereas during the post-Civil War Reconstruction Era, many African-Americans won election to the House of Representatives but were wrongly denied the right to serve as Members;
 Whereas James Lewis of Louisiana, who won an election in 1869, was denied his seat in the House when his credentials were challenged;
 Whereas John Willis Menard of Louisiana, who also won an election in 1869, was denied his seat in the House on the basis of a challenge by the individual he defeated;
 Whereas Pinckney B.S. Pinchback of Louisiana, who had been elected previously to the House, conceded his seat in the House on the assumption that he would be seated in the Senate, but was denied his seat by the Democratic majority; and
 Whereas Josiah Thomas Walls of Florida, who had been elected previously to the House, won an election in 1874 but was denied his seat in the House on the basis of a challenge by the individual he defeated, a former colonel in the Confederate army: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)James Lewis, John Willis Menard, Pinckney B.S. Pinchback, and Josiah Thomas Walls duly won election to the House during the post-Civil War Reconstruction Era;
 (2)these individuals were wrongly denied the right to take their seats as Members of the House; and (3)these individuals should be recognized as former Members of the House.
			
